239 Ga. 674 (1977)
238 S.E.2d 366
ST. JOSEPH'S HOSPITAL, INC.
v.
MATTAIR et al.
32348.
Supreme Court of Georgia.
Argued July 11, 1977.
Decided September 7, 1977.
Rehearing Denied September 27, 1977.
Long, Weinberg, Ansley & Wheeler, Palmer H. Ansley, F. Clay Bush, Adams, Adams, Brennan & Gardner, Edward T. Brennan, Kathleen Horne, for appellant.
Jones, Bird & Howell, Jack Spalding Schroder, Jr., Michael D. Sabbath, amicus curiae.
Joseph O. Saseen, Willis J. Richardson, for appellees.
HALL, Justice.
We granted the application for a writ of certiorari to review the decision of the Court of Appeals in Mattair v. St. Joseph's Hospital, Inc., 141 Ga. App. 597 (234 SE2d 537) (1977).
Respondent sued the hospital for damages which arose out of an alleged injury in 1972. A suit was field in 1975. The amended petition alleged a claim in tort and for breach of contract. The trial court sustained the defendant's motion to dismiss based upon the two-year statute of limitation for tort. The Court of Appeals reversed the judgment.
1. Code Ann. § 3-1102 (effective July 1, 1976) provides a two-year statute of limitation for an "action for medical malpractice." This limitation is applicable whether the action for medical malpractice is in tort or contract. The Court of Appeals held that this section "applies peculiarly to the relationship between physician and patient and affects no other actions," and thus refused to apply it. We disagree with this interpretation of the statute, for the term "action for medical malpractice" is defined (for purposes of § 3-1102 et seq.) by Code Ann. § 3-1101. This definition expressly includes "any claim for damages resulting from the death of or injury to any person arising out of ... care or service rendered by any public or private hospital..." Thus, Code Ann. § 3-1102 does apply to actions against hospitals for malpractice.
But the Court of Appeals was correct in refusing to apply the statute in this case, since § 3-1102 did not operate to bar any action field before July 1, 1976. Code Ann. § 3-1105.
2. We affirm the ruling of the Court of Appeals that malpractice actions may be brought in tort or in contract *675 against a hospital or a physician.
Judgment affirmed. All the Justices concur, except Undercofler, P. J., who dissents as to Division 2 only.